—In an action to recover damages for personal injuries, the defendant third-party plaintiff appeals from an order of the Supreme Court, Kings County (I. Aronin, J.), dated November 22, 1995, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion is granted.
The plaintiff brought this action to recover damages for personal injuries he allegedly sustained from a defective window while he was replacing windows on the appellant’s premises. The plaintiff cannot recover against the appellant under common-law negligence or Labor Law § 200, since he was injured through the dangerous condition which he had undertaken to fix (see, Kowalsky v Conreco Co., 264 NY 125; Sanders v TDX Constr. Corp., 203 AD2d 353; McCullum v Barrington Co. & 309 56th St. Co., 192 AD2d 489). In addition, there is no evidence that the appellant exercised any supervisory control or had any input into how the plaintiff’s work was performed (see, Lombardi v Stout, 80 NY2d 290). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.